Barnard, P. J.
The plaintiff was, at the time of the assessment of the tax against his lands, a non-resident of the county of Richmond. He was assessed as a resident. By section 1, of title 6, of chapter 674, of the Laws of 1870, the assessment roll for the village of Edgewater was to be prepared “in all respects, as far as practicable, and consistent with the provisions of this act, in the manner prescribed by law in respect to assessments made by town assessors.” The assessment in this case would be void, if made by town assessors. Whitney v. Thomas, 23 N. Y. 285.
The provisions of the Revised Statutes relate, however, only to the taxes to be raised for town, county and State purposes. Mayor of Troy v. Mutual Bank, 20 N. Y. 387. It is apparent by section o, of title 12, of the act incorporating Edgewater, the legislature did not intend to assess lands of non-residents, as under the Revised Statutes. Sale is provided for under this section, and notice to be given if the owner was a non-resident.
The notice of sale must specify time and place of sale, description of property, the name of the person to whom assessed and the amount of tax. The certificate of sale, by the same section, must contain the name of the owner or owners of the premises, according to the assessment roll. I think, under this charter, all lands in the village must be assessed in the name of the owner or occupant; and that the non-residence of the owner only gives him the right to be notified of the sale, as above mentioned.
The right of the treasurer to sell did not depend upon his return under oath being filed, of all unpaid taxes on lands, at the expiration of ninety days from the receipt of his warrant. He is ordered to do this, but he is also directed to sell lands for unpaid taxes, between the 1st day of March and 1st day of April, annually.
The omission to do one duty does not deprive the village of the right to have another and independent duty imposed upon the same officer, performed.
*500The defendant’s charter makes an error in the name of the person . to whom lands are assessed, immaterial to effect of the tax. Section 4, title 12, chap. 674, Laws of 1870.
I think the judgment should be reversed and a new trial granted, costs to abide event.

Judgment reversed and new trial granted.